ORDER
PER CURIAM.
Movant Ann Smith filed a Rule 24.035 motion for post-conviction relief after she pleaded guilty to three counts of stealing $150 or more in violation of section 570.030, RSMo 1994. The motion court denied the motion without an evidentiary hearing. She appeals from this judgment, asserting that the motion court clearly erred in its denial because at her guilty plea hearing the plea court failed to inform her of the minimum penalty for her charges in violation of Rule 24.02(b).
Movant did not raise this issue in any of the pleadings she filed with the motion court. An issue not raised as a ground for relief in the Rule 24.035 motion is not cognizable on appeal and will not be reviewed by this court. Coates v. State, 939 S.W.2d 912, 915 (Mo. banc 1997); Brown v. State, 882 S.W.2d 154, 156 (Mo.App. E.D.1994). Further, Rule 24.035(d) requires that the post-conviction motion include all of the claims and those not raised in the motion are waived. See, Edwards v. State, 954 S.W.2d 403, 408 (Mo.App. W.D.1997). Movant’s pleading in this case is not sufficient to preserve her claim for review. Any extended discussion would have no precedential value. Therefore, we affirm by written order in compliance with Rule 84.16(b).
Judgment affirmed. Rule 84.16(b).